The only question presented here is as to the sufficiency of Mrs. Hines' motion and attached exhibit (the judgment requested referred to in the motion) to authorize the rendition of the judgment in her favor, under article 2211, as amended by the 42d Legislature, Acts 1931, p. 119, chapter 77, § 1 (Vernon's Ann.Civ.St. art. 2211). Previous to the above amendment, the statute required that judgments conform to the verdict. The amendment provides that "upon motion and reasonable notice the Court may render judgment non obstante veredicto" if a directed verdict would have been proper, and "provided further that the court may, upon like motion and notice, disregard any Special Issue Jury Finding that has no support in the evidence."
The majority members of this court do not regard the motion filed by Mrs. Hines and acted upon by the trial court in entering judgment as a sufficient motion for judgment under the above-quoted amendment to the statute, for the reason, as stated, the motion is the ordinary one for judgment upon special issue findings; that there is nothing to indicate an attack upon any finding.
I do not concur in the conclusion reached by the majority members in disposing of the motion for rehearing.
As stated in the opinion, the jury found *Page 371 
that the consideration for the execution of the contract between Sam G. Hines and J. F. Parks failed. Without discussing that finding here, we might say that the jury's finding was without any evidence to support it, and for that reason we were of the opinion, and so expressed it, that judgment should have been rendered for Mrs. Hines had a proper motion for judgment in her favor been presented, as in the above quoted statute. I have said this much for the purpose of saying that, in my opinion, in view of the jury's finding, as above, the motion for judgment and the judgment submitted do not conform to the jury's finding, and, therefore, necessarily indicate an attack upon the jury's finding. To point out in motion that it is an attack upon the finding would add nothing, and, in my opinion, would be only an argument or reason for the motion, but would advise the court of no fact not fully disclosed by the record.
The procedure for such judgment is a "motion and reasonable notice." The statute does not prescribe more. The real ground for a judgment which does not conform to the verdict is not the motion, but the disclosure by the record of either one or both of the grounds that authorize the rendition of such judgment, of which the court would necessarily know.
I am of the opinion that the motion and the judgment entered on the motion sufficiently indicate an attack upon the jury's finding contrary thereto. For reasons stated, I think the trial court's judgment should be sustained and the case affirmed.